USCA4 Appeal: 21-4065      Doc: 30            Filed: 01/24/2022    Pg: 1 of 1



                                                                          FILED: January 24, 2022

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT


                                                  No. 21-4065


        UNITED STATES OF AMERICA

                                Plaintiff – Appellee,

                      v.

        ISIDRO ANTONIO CRUZ,

                                Defendant – Appellant.



                                                   ORDER


               The Court amends its opinion filed on January 24, 2022, as follows:

               On page 2, line 2 of the first paragraph, the word “distribute” is added between

        “intent to” and “50.”

                                                           For the Court – By Direction

                                                           /s/ Patricia S. Connor, Clerk